DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections

2.	Claims 11-12 are objected to because of the following informalities:  

		Dependent claim 11 does not end with a period. 
			
		Claim 12 depends from claim 11, and is also objected for the same reasons.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation “the low impedance microphone signal” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 2-13 depend from claim 1, and are also rejected for the same reasons.
	
	Regarding dependent claim 7, lines 2-4 state “said audio jack selected from the group consisting of: (a) a military pilot headset plug, and (b) an Amphenol U-93 A/U jack”, which is deemed an improper Markush group since plug and jack having different structures and different usages.  For example, plug being inserted into jack to provide connection.  

	Claims 8-9 depend from claim 7, and are also rejected for the same reasons.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger et al. et al. U.S. Patent 8031878 (hereinafter, “Gauger”) in view of Johnson, et al. U.S. Patent 8369534 (hereinafter, “Johnson”).
 	
	Regarding claim 1, Gauger teaches an audio system (The preamble recitation of “military flight” is given no patentable weight since no further mention of such is made in the body of the claim): audio headphone 100 is served by a detachable accessory cable 400 that provides an interface between the headphone and an accessory (not shown), for example, a stereo or MP3 player, a microphone for voice sensing, an aviation or helicopter interface cable, Figs. 1, 2, column 2, lines 60-65, see Gauger) comprising: 
		(a) high impedance earphones (Another example may include switching the left and right inputs 306 and 308 of the headphone 100 to a high impedance state when connected to a wireless accessory module 162 to minimize power consumption and draw on the battery 310;  col. 6, lines 11, 15, see Gauger) including a first speaker and a second speaker (left earcup speaker, right earcup speaker, see col. 4, lines 24-30, see Gauger).
	 Gauger further teaches amplification circuitry (col. 8, line 15, see Gauger); The plug 410 of the accessory cable 400 comprises four separate contacts that allow the headphone to connect to the accessories. The contacts may, in this example be configured to serve a power circuit 430, a left audio channel 440, a right audio channel 450, and a common or ground circuit 460. In some implementations, the power circuit 430 may be configured as a handshaking, configuration control, or communication interface line (e.g., Va 318, as described above) between the headphone 100 and the 
	However, Gauger does not explicitly disclose (b) a low impedance microphone, (c) an amplifier operationally connected to said low impedance microphone converting the low impedance microphone signal to a high impedance microphone signal, and (d) an audio plug having first, second, third, and fourth conductors, wherein: (i) said first conductor is coupled to a first input of said first speaker, (ii) said second conductor coupled to a first input of said second speaker, (iii) said fourth conductor coupled to a first output of said amplifier, and (iv) said third conductor coupled to a second input of said first speaker, a second input of said second speaker, and a second output of said amplifier.
	Johnson teaches mode switching noise cancellation for microphone-speaker combinations used in two way audio communications (see Title) in which teaches (b) a low impedance microphone (In the single ended mode, the output of the difference amplifier is proportional to the voltage of the microphone sense point; this mode performs better noise cancellation for microphone-speaker combinations that have a low impedance microphone circuit, col. 3, lines 6-10, see Johnson), 
		(c) an amplifier (see microphone amplifier, Fig. 2A, col. 5, lines 54-55 see Johnson) operationally connected to said low impedance microphone converting the low impedance microphone signal to a high impedance microphone signal (In the second state (switch 24 is closed), the sense point of the reference contact 15' is coupled to the cold input through the voltage divider (attenuator). This is the differential sensing mode for the difference amplifier, where the attenuation results in improved noise reduction for , and 
		(d) an audio plug having first, second, third, and fourth conductors, wherein (In a typical case, all four of the contacts shown in FIG. 2A for the headset electrical interface 12 are integrated in the same connector (e.g., a 4-conductor headset jack in the host 10, and a mating headset plug).  Note that although the example here is a headset electrical interface 12 that has four contacts, the concepts of the invention are also applicable to a mono system that requires only three contacts, that is a single speaker contact 18, a shared reference contact 15, and a single microphone contact 16., col. 4, lines 64 – col. 5, line 5, Fig. 2A, see Johnson): 
			(i) said first conductor is coupled to a first input of said first speaker (see conductor at top contact of headset electrical interface 12 and top speaker in Fig. 2A, see Johnson),
			 (ii) said second conductor coupled to a first input of said second speaker (see conductor at second contact 14 and speaker 18 in Fig. 2A, see Johnson), 
			(iii) said fourth conductor (see at second contact 15, in Fig. 2A, see Johnson) coupled to a first output of said amplifier (see conductor from contact 15 to positive input of microphone amplifier in Fig. 2A then to positive output of OP AMP microphone amplifier, see Johnson), and
			 (iv) said third conductor coupled to a second input of said first speaker, a second input of said second speaker (see conductor connecting two speakers and microphone 20 to contact 16, in Fig. 2A), and a second output of said amplifier (see conductor from contact 16 to negative input of microphone amplifier in Fig. 2A then to negative output of OP AMP microphone amplifier, see Johnson). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the mode switching noise cancellation for microphone-speaker combinations used in two way audio communications taught by Johnson with the system of Gauger such that to obtain the claimed invention in order to improve headset-based audio communications using a portable host device as suggested by Johnson in column 1, lines 14-15.

	Regarding claim 2, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches wherein said third conductor is coupled by connecting said second input of said first speaker, said second input of said second speaker (see conductor connecting two speakers and microphone 20 to contact 16, in Fig. 2A), and said second output of said amplifier (see conductor from contact 16 to negative input of microphone amplifier in Fig. 2A then to negative output of OP AMP microphone amplifier, see Johnson) internal to said audio plug (see plug 410, accessory module 162, Fig. 2; Referring to FIG. 2, an example accessory module 162 connects directly through the accessory insertion channel 153 using an accessory plug 410 mounted on the accessory module 162, rather than using a cable, Fig. 2, col. 4, lines 31-34, see Gauger). 

	Regarding claim 3, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches wherein said high impedance earphones have an impedance on the order of 150 ohm and said high impedance microphone signal has an impedance on the order of 300 ohm (The impedance ranges that define the low and high impedance microphone circuits may be determined experimentally.  For example, a low impedance circuit may be one that exhibits less than 5,000 Ohms in the audio frequency range; a high impedance circuit may be one that exhibits more than 20,000 Ohms,  col. 3, lines 10-15, see Johnson). 
 
	Regarding claim 4, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches wherein said first speaker is a left stereo headset earphone and said second speaker is an associated right stereo headset cup (a user can wear a headset that includes a single earphone (also referred to as a headphone or a speaker) and a microphone, or a pair of stereo earphones and a microphone, col. 1, lines 21-25, see Johnson). 
	
	Regarding claim 6, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches wherein said first conductor is a speaker positive connection (see conductor at top contact of headset electrical interface 12 and top speaker in Fig. 2A, see Johnson), said second conductor is a speaker negative connection (see conductor at second contact 14 and speaker 18 in Fig. 2A, see Johnson), said third conductor is a microphone negative connection (see conductor , and said fourth conductor is a microphone positive connection (see microphone conductor at second contact 15 to positive side of signal generator (dash line) in Fig. 2A, see Johnson). 
 
	Regarding claim 11, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches wherein said first and second speakers include noise reduction modules (The cutaway of the earcup cover 118 also reveals the electronics 134 that may be contained within the left earcup chamber 130. The electronics 134 may include a jack 154 that mates with the plug 410 of the accessory cable 400 to permit electronic interfacing with the accessory power management circuit, left earcup speaker, and the left earcup ANR electronics. Similarly, the cutaway of the earcup cover 120 reveals the electronics 136 which may be contained within the right earcup chamber 132. The electronics 136 includes an ANR enable switch 158, the battery 160 for the headphone power supply, the headphone power supply circuit, the right earcup speaker, and the right earcup ANR electronics, Fig. 1, col. 4, lines 17-30, see Gauger). 

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger et al. et al. U.S. Patent 8031878 (hereinafter, “Gauger”) in view of Johnson, et al. U.S. Patent 8369534 (hereinafter, “Johnson”), and further in view of nexus.com, TP-102, URL capture date of April 13, 2019, Internet Archive WayBack Machine (hereinafter, "NEXUS TP-102").

 	Regarding claim 5, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches in some military communication headsets, a detachable microphone plug may both carry the microphone signal to an intercom circuit and microphone power (col. 1, lined 24-26, see Gauger); for example, a stereo or MP3 player, a microphone for voice sensing, an aviation or helicopter interface cable, a cable connection to a USB host, or a module 162 (described below) that connects directly to the headphone 100, Fig. 1, col. 2, lines 63-66, see Gauger). 
	However, Gauger in view of Johnson does not explicitly disclose wherein said audio plug is selected from the group consisting of: (a) a military pilot headset plug, and (b) an Amphenol U-92 A/U plug.
	NEXUS TP-102 teaches Telephone Plug U-93 A/U (see drawings) in which the U-93 A/U having MIL specification (i.e., military) and U.S. Air Force MIL specification (see legend and Notes in lower right hand portion of the drawing, see NEXUS TP-102).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the Telephone Plug U-93 A/U taught by NEXUS TP-102 with the system of Gauger in view of Johnson such that to obtain wherein said audio plug is selected from the group consisting of: (a) a military pilot headset plug, and (b) an Amphenol U-92 A/U plug as claimed in order to improve headset-based audio communications using a portable host device as suggested by Johnson in column 1, lines 14-15.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger et al. et al. U.S. Patent 8031878 (hereinafter, “Gauger”) in view of Johnson, et al. U.S. Patent 8369534 (hereinafter, “Johnson”), and further in view of nexus.com, TJ-102, URL capture date of March 06, 2019, Internet Archive WayBack Machine (hereinafter, "NEXUS TJ-102").

 	Regarding claim 7, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches further including an audio jack (see host 10, contacts 14’, 15’, 15’, Fig. 2A, see Johnson) coupling said audio plug (see headset and contacts14, 15, 16, Fig. 2A, see Johnson, col. 4, lines 46-63, see Johnson) to an audio management module (see controller 26, switch 24, Fig. 2A, col. 7, lines 42-59, see Johnson); in some military communication headsets, a detachable microphone plug may both carry the microphone signal to an intercom circuit and microphone power (col. 1, lined 24-26, see Gauger); for example, a stereo or MP3 player, a microphone for voice sensing, an aviation or helicopter interface cable, a cable connection to a USB host, or a module 162 (described below) that connects directly to the headphone 100, Fig. 1, col. 2, lines 63-66, see Gauger). 
	However, Gauger in view of Johnson does not explicitly disclose said audio jack selected from the group consisting of: (a) a military pilot headset plug, and (b) an Amphenol U-93 A/U jack.
	NEXUS TJ-102 teaches Telephone Jack including U-92 A/U (see U-92 A/U in upper right hand portion of the drawing) in which the U-92 A/U having MIL specification (i.e., military, see Notes in upper right hand portion of the drawing, see NEXUS TJ-102).
said audio jack selected from the group consisting of: (a) a military pilot headset plug, and (b) an Amphenol U-93 A/U jack as claimed in order to improve headset-based audio communications using a portable host device as suggested by Johnson in column 1, lines 14-15.
 
11.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger et al. et al. U.S. Patent 8031878 (hereinafter, “Gauger”) in view of Johnson, et al. U.S. Patent 8369534 (hereinafter, “Johnson”) in view of nexus.com, TJ-102, URL capture date of March 06, 2019, Internet Archive WayBack Machine (hereinafter, "NEXUS TJ-102"), and further in view of nexus.com, TP-102, URL capture date of April 13, 2019, Internet Archive WayBack Machine (hereinafter, "NEXUS TP-102").

	Regarding claim 8, Gauger in view of Johnson teaches the system of claim 7. Gauger in view of Johnson, as modified teaches wherein: said audio jack (Telephone Jack including U-92 A/U (see U-92 A/U in upper right hand portion of the drawing) has fifth, sixth, seventh, and eighth conductors (see four conductors of CORD WF-14/U in drawing, see also four contacts, see NEXUS TJ-102).
	However, Gauger in view of Johnson in view of NEXUS TJ-102 does not explicitly disclose said fifth conductor coupled to said first conductor and configured for a first audio signal, said sixth conductor coupled to said second conductor and configured for a second audio signal, said eighth conductor coupled to said fourth conductor and configured for a fourth audio signal, and said seventh conductor coupled to said third conductor and configured for a third audio signal. 
	NEXUS TP-102 teaches Telephone Plug U-93 A/U (see drawings) in which the plug U-93 A/U including four contacts, four terminals connected to cords (i.e., conductors, see drawing, including Section A-A, Section B-B, see NEXUS TP-102).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the Telephone Plug U-93 A/U taught by NEXUS TP-102 with the system of Gauger in view of Johnson in view of NEXUS TJ-102 such that to obtain said fifth conductor coupled to said first conductor and configured for a first audio signal, said sixth conductor coupled to said second conductor and configured for a second audio signal, said eighth conductor coupled to said fourth conductor and configured for a fourth audio signal, and said seventh conductor coupled to said third conductor and configured for a third audio signal (via four contacts TJ-102-1, TJ-102-2, TJ-102-3, TJ-102-4 in upper left side of drawing, see NEXUS TJ-102) as claimed in order to improve headset-based audio communications using a portable host device as suggested by Johnson in column 1, lines 14-15.  
 
	Regarding claim 9, Gauger in view of Johnson in view of NEXUS TJ-102 in view NEXUS TP-102 the system of claim 8.
	Gauger in view of Johnson in view of NEXUS TJ-102 in view NEXUS TP-102, as modified, teaches the cable 420 and plug 410 may provide the headphone 100 with the 
 	However, Gauger in view of Johnson in view of NEXUS TJ-102 in view NEXUS TP-102 does not explicitly disclose wherein: said first audio signal is a left stereo positive signal, said second audio signal is a right stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a microphone positive signal, and said third audio signal is a common ground.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing said first audio signal is a left stereo positive signal, said second audio signal is a right stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a microphone positive signal, and said third audio signal is a common ground would have recognized and would have been obvious to try to modify the system of Gauger in view of Johnson in view of NEXUS TJ-102 in view NEXUS TP-said first audio signal is a left stereo positive signal, said second audio signal is a right stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a microphone positive signal, and said third audio signal is a common ground as claimed since there are a finite number of identified, predictable potential solutions (i.e., said first audio signal is a right stereo positive signal, said second audio signal is a left stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a microphone positive signal, and said third audio signal is a common ground; said first audio signal is a right stereo positive signal, said second audio signal is a left stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a common ground, and said third audio signal is a microphone positive signal; said first audio signal is a microphone positive signal, said second audio signal is a right stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a left stereo positive signal, and said third audio signal is a common ground; said first audio signal is a common ground, said second audio signal is a right stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a microphone positive signal, and said third audio signal is left stereo positive signal; said first audio signal is a left stereo positive signal, said second audio signal is a right stereo positive signal associated with said left stereo positive signal, said fourth audio signal is a microphone positive signal, and said third audio signal is a common ground) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order .
 
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger et al. et al. U.S. Patent 8031878 (hereinafter, “Gauger”) in view of Johnson, et al. U.S. Patent 8369534 (hereinafter, “Johnson”), and further in view of Melanson U.S. Patent 9613622.

	Regarding claim 10, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches at the same time, the near end user may speak into the microphone circuit 20, which picks up the voice as an uplink audio signal that passes through the headset interface 12 (in particular the microphone contacts 16, 16'). The uplink audio signal is then boosted by the microphone amplifier (preamplifier) and may then be converted into digital form by an analog to digital converter (ADC) Fig. 2A, col. 5, lines 35-40, see Johnson).
	However, Gauger in view of Johnson does not explicitly disclose wherein said amplifier has an amplification selected from the group consisting of: (a) on the order of 40 dB, (b) on the order of 50 dB, and (c) on the order of 60 dB.
	Melanson teaches conversation management in a personal audio device (see Title) in which microphone element 27A and/or microphone connector 25A provides one or more electrical signals corresponding to environmental sounds that are amplified by preamplifier 36 (Fig. 3, col. 4, lines 26-29, see Melanson). Table 1 shows psycho-acoustic equalization algorithm gain increase values that can be provided in look-up 
100 dB, 90 dB, 80 dB, 70 dB, 60 dB (i.e., one order of 60 dB), 50 dB (i.e., one order of 50 dB), 40 dB (i.e., one order of 40 dB), 30 dB, 20 dB (see Table 1, col. 6, lines 20-33, see Melanson).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the conversation management in a personal audio device taught by Melanson with the system of Gauger in view of Johnson such that to obtain wherein said amplifier has an amplification selected from the group consisting of: (a) on the order of 40 dB, (b) on the order of 50 dB, and (c) on the order of 60 dB as claimed for purpose of improving the user's listening experience and making it less likely that a user will increase the volume of the program material to overcome ambient sounds as suggested by Melanson in column 2, lines 5-8. 

13.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger et al. et al. U.S. Patent 8031878 (hereinafter, “Gauger”) in view of Johnson, et al. U.S. Patent 8369534 (hereinafter, “Johnson”), and further in view of Short et al. U.S. Patent 9591410 (hereinafter, “Short”).

	Regarding claim 12, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches wherein said noise reduction modules are active noise reduction (ANR) modules (The electronics 134 may include a jack 154 that mates with the plug 410 of the accessory cable 400 to permit electronic interfacing a pair of said first (see conductor at top contact of headset electrical interface 12 and top speaker in Fig. 2A, see Johnson) and third conductors (see conductor connecting two speakers and microphone 20 to contact 16, in Fig. 2A) and a pair of said second (see conductor at second contact 14 and speaker 18 in Fig. 2A, see Johnson) and third conductors (see conductor connecting two speakers and microphone 20 to contact 16, in Fig. 2A) coupled to microphone amplifier (preamplifier, col. 5, lines 35-41, see Johnson) via microphone sense line (see Fig. 2A, see Johnson). This is the differential sensing mode for the difference amplifier, where the attenuation results in improved noise reduction for high impedance microphone circuits 20 (col. 7, lines 24-31, see Fig. 2A, see Johnson).
	However, Gauger in view of Johnson does not explicitly disclose a pair of said first and third conductors and a pair of said second and third conductors provide phantom power to said active noise reduction modules.
	Short teaches hearing assistance apparatus (see Title) in which Figure 6 teaches active noise reduction (ANR) systems 100 and 102 (Fig. 6, col. 7, lines 55-61, see Short). Transducers 12, 14 can connect to the signal processor 62 via a wire or wirelessly. The signals for each transducer pass through respective conventional pre-amplifiers 16 and 18 and a conventional analog-to-digital (A/D) converter 20. In some 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the hearing assistance apparatus taught by Short with the system of Gauger in view of Johnson such that to obtain a pair of said first and third conductors and a pair of said second and third conductors provide phantom power to said active noise reduction modules for purpose of providing a large improvement in intelligibility as suggested by Short in column 13, lines 52-53. 

	Regarding claim 13, Gauger in view of Johnson teaches the system of claim 1. Gauger in view of Johnson, as modified teaches said third conductors (see conductor connecting two speakers and microphone 20 to contact 16, in Fig. 2A) and said fourth conductor (see at second contact 15, in Fig. 2A, see Johnson) coupled to a first output of said amplifier (see conductor from contact 15 to positive input of microphone amplifier in Fig. 2A then to positive output of OP AMP microphone amplifier (preamplifier, col. 5, lines 35-41, see Johnson), see Johnson. 
	However, Gauger in view of Johnson does not explicitly disclose wherein said third conductor and said fourth conductor provide phantom power to said amplifier.
	Short teaches hearing assistance apparatus (see Title) in which Figure 6 teaches active noise reduction (ANR) systems 100 and 102 (Fig. 6, col. 7, lines 55-61, see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the hearing assistance apparatus taught by Short with the system of Gauger in view of Johnson such that to obtain wherein said third conductor and said fourth conductor provide phantom power to said amplifier for purpose of providing a large improvement in intelligibility as suggested by Short in column 13, lines 52-53. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654